Case 1:19-cv-00874-RBJ-MEH Document 102 Filed 12/18/19 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


  WARNER BROS. RECORDS INC., et al.,

          Plaintiffs,

  v.                                                      Civil Action No. 19-cv-00874-RBJ-MEH

  CHARTER COMMUNICATIONS, INC.,

          Defendant.


   CHARTER COMMUNICATIONS, INC.’S REPLY IN SUPPORT OF ITS MOTION FOR
    LEAVE TO FILE A REPLY BRIEF IN FURTHER SUPPORT OF ITS OBJECTION TO
       THE MAGISTRATE JUDGE’S RECOMMENDATION TO DENY CHARTER’S
                                MOTION TO DISMISS
   _____________________________________________________________________________

          For the reasons outlined in Charter’s Motion for Leave (Dkt. 90) and herein, the Court

   should consider Charter’s Proposed Reply (Dkt. 90-1), which contains only three-pages of

   briefing, and specifically seeks to respond to authority that is not presented in either Magistrate

   Judge Hegarty’s Recommendation Regarding Charter’s Motion to Dismiss Plaintiffs’ Claim for

   Vicarious   Liability (Dkt. 71) (“Recommendation”), or Charter’s Objection to the

   Recommendation (Dkt. 82-1) (the “Objection”).

          Many courts in the Tenth Circuit have accepted and considered replies filed in connection

   with Objections filed pursuant to Fed. R. Civ. P. 72(b) without the parties satisfying any heightened

   standard or seeking leave at all. LNV Corp. v. Hook, 2015 WL6153291, *1 (D. Colo. 2015)

   (considering the defendant’s objection, the plaintiff’s response, and the defendant’s reply); Heuser

   v. Wood, No. CIV 99-884 JP/LFG, 2000 WL 36739825, at *7 (D.N.M. June 6, 2000) (accepting

   the plaintiff’s reply even though the plaintiff did not first seek leave to file a reply); Marotta v.

   Cooper, No. 10-CV-01687-WJM-CBS, 2012 WL 255798, at *1 (D. Colo. Jan. 27, 2012) (noting
Case 1:19-cv-00874-RBJ-MEH Document 102 Filed 12/18/19 USDC Colorado Page 2 of 4




   reply filed in support of objections to magistrate judge recommendation on a motion to dismiss);

   Sobolewski v. Boselli & Sons, LLC, No. 16-CV-01573-RM-STV, 2017 WL 4586108, at *1 (D.

   Colo. Oct. 16, 2017) (noting that the court considered a reply when deciding the defendants’

   objection to two recommendations by the magistrate judge). As the court in Sobolewski explained:

          Rule 72, Fed. R. Civ. P., does not provide for a reply and leave to file one was not
          requested. Nonetheless, as Plaintiff raised an issue for the first time in his
          Response…the Court will allow the Reply in this instance.

          Id. Contrary to Plaintiffs’ argument in their Opposition (Dkt. 93), Charter does not “merely

   parrot[] arguments that it already has made.” Plaintiffs’ Response (Dkt. 87) relies heavily on

   precedent not addressed in the Recommendation or Charter’s Objection. Capitol Records, LLC v.

   Escape Media Grp., 2015 WL 1402049, at *42 (S.D.N.Y. Mar. 25, 2015); see Dkt. 87 at 5, 8, 9,

   12, 16. Given the import of the issues before the Court, Charter should be afforded the opportunity

   to file its Reply to respond to the central case featured in Plaintiffs’ Response.

          Plaintiffs suggest that Charter must satisfy “exceptional circumstances” for the Court to

   submit its Reply, citing one lone court in the District Court for the District of Kansas. 1 The issues

   before this Court presented by the Recommendation and Charter’s Objection are key to the

   resolution of this matter, and represent novel theories of vicarious liability should the

   Recommendation be adopted. This matter is one of only a few cases to take up these issues, and

   the first case in this Circuit to do so. Charter should be permitted to submit its Reply to assist the

   Court in rendering its ruling on the first case in this jurisdiction of its kind. Whether this Court

   applies the less stringent or heightened “exceptional circumstances” standard proposed by

   Plaintiffs, the Court should consider Charter’s Proposed Reply.




   1
     Plaintiffs’ introductory paragraph appears to suggest that “exceptional circumstances” is found
   in Fed. R. Civ. P. 72, which it is not.


                                                     2
Case 1:19-cv-00874-RBJ-MEH Document 102 Filed 12/18/19 USDC Colorado Page 3 of 4




         Respectfully submitted this 18th day of December, 2019.


   Michael S. Elkin (pro hac vice)           s/ Erin R. Ranahan
   Thomas Patrick Lane (pro hac vice)        Erin R. Ranahan (pro hac vice)
   Seth E. Spitzer (pro hac vice)            Shilpa A. Coorg (pro hac vice)
   WINSTON & STRAWN LLP                      WINSTON & STRAWN LLP
   200 Park Avenue                           333 S. Grand Avenue
   New York, NY 10166                        Los Angeles, CA 90071
   (212) 294-6700 (telephone)                (213) 615-1933 (telephone)
   (212) 294-4700 (facsimile)                (213) 615-1750 (facsimile)
   E-mail: melkin@winston.com                E-mail: eranahan@winston.com
   E-mail: tlane@winston.com                 E-mail: scoorg@winston.com
   E-mail: sspitzer@winston.com
                                             Craig D. Joyce
   Jennifer A. Golinveaux (pro hac vice)     John M. Tanner
   WINSTON & STRAWN LLP                      Fairfield and Woods, P.C.
   101 California Street, 35th Floor         1801 California Street, Suite 2600
   San Francisco, CA 94111-5840              Denver, Colorado 80202
   (415) 591-1506 (telephone)                Phone: (303) 830-2400
   (415) 591-1400 (facsimile)                Fax: (303) 830-1033
   E-mail: jgolinveaux@winston.com           E-mail: cjoyce@fwlaw.com

                                             Counsel for Defendant
                                             Charter Communications, Inc.




                                                3
Case 1:19-cv-00874-RBJ-MEH Document 102 Filed 12/18/19 USDC Colorado Page 4 of 4




                                    CERTIFICATE OF SERVICE

          I certify that on December 18, 2019, a true and correct copy of the foregoing was filed with

   the Court via CM/ECF which will send a notice of electronic filing to the parties of record.


    Matthew J. Oppenheim                               Mitchell A. Kamin
    Scott A. Zebrak                                    Neema T. Sahni
    Jeffrey M. Gould                                   Mark Y. Chen
    Kerry M. Mustico                                   COVINGTON & BURLING LLP
    OPPENHEIM + ZEBRAK, LLP                            1999 Avenue of the Stars, Suite 3500
    4530 Wisconsin Ave. NW, 5th Floor                  Los Angeles, CA 90067-4643
    Washington, DC 20016                               Tel: (424) 332-4800
    Tel: (202) 621-9027                                mkamin@cov.com
    matt@oandzlaw.com                                  nsahni@cov.com
    scott@oandzlaw.com                                 mychen@cov.com
    jeff@oandzlaw.com                                  Attorneys for Plaintiffs
    kerry@oandzlaw.com
    Attorneys for Plaintiffs
    Janette L. Ferguson                                Jonathan M. Sperling
    Benjamin M. Leoni                                  William E. O’Neil
    LEWIS BESS WILLIAMS & WEESE, P.C.                  COVINGTON & BURLING LLP
    1801 California Street, Suite 3400                 620 Eighth Avenue
    Denver, CO 80202                                   New York, NY 10018-1405
    Tel: (303) 861-2828                                Tel: (212) 841-1000
    jferguson@lewisbess.com                            jsperling@cov.com
    bleoni@lewisbess.com                               woneil@cov.com
    Attorneys for Plaintiffs                           Attorneys for Plaintiffs
    Megan M. O’Neill                                   Phillip R. Malone
    COVINGTON & BURLING LLP                            Juelsgaard Intellectual Property
    850 Tenth Street, NW                               and Innovation Clinic
    Washington, DC 20001-4956                          Mills Legal Clinic
    Tel: (202) 662-5416                                at Stanford Law School
    moneill@cov.com                                    559 Nathan Abbott Way
    Attorneys for Plaintiffs                           Stanford, CA 94305
                                                       Tel: (650) 724-1900
                                                       pmalone@law.stanford.edu
                                                       Attorney for Amici Curiae

                                                s/ Erin R. Ranahan
                                                   Erin R. Ranahan




                                                   4
